Exhibit 10.3
BB&T EQUIPMENT FINANCE CORPORATION
 
EQUIPMENT SCHEDULE SERIES A NO. 1
executed pursuant to that certain Master Lease Agreement dated as of November
25, 2009 (the “Lease”; which is incorporated herein by reference). This
Equipment Schedule, incorporating by reference the terms and conditions of the
Lease, constitutes a separate instrument of lease.
     1. EQUIPMENT. The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.
TOTAL INVOICE COST: $604,540.00
     2. TERM. Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.
          A full term of lease with respect to said Equipment shall commence on
the date hereof and shall extend for eighty-four (84) months after the first day
of December, 2009 (the “Base Lease Commencement Date”).
     3. RENT.
          (a) During the period from the date hereof to the Base Lease
Commencement Date (the “Interim Term”), the pro-rated daily rent for said
Equipment shall be computed as the product of the Total Invoice Cost specified
above and the Prime Rate, divided by three hundred sixty (360) days. As used
herein, “Prime Rate” shall mean the rate of interest announced by Branch Banking
& Trust Company, from time to time as its prime lending rate, whether or not
such rate is offered to other commercial borrowers/lessees of Branch Banking &
Trust Company (or if such rate is not announced by Branch Banking & Trust
Company, the highest rate of interest published in The Wall Street Journal as
the prime rate of interest), in effect on the date of execution hereof;
provided, however, that on the first day of each month during the Interim Term,
the Prime Rate shall be changed to the Prime Rate in effect on such date. This
pro-rated payment shall be made on the last day of the month for each month
during the Interim Term.
          (b) From and after the Base Lease Commencement Date, the monthly rent
for said Equipment during the term of this Lease shall be computed as 1.198650%
of the Total Invoice Cost specified above. Rent payments shall be made, in
advance, on the first day of the month for each month during the term of this
Lease.
     4. LESSEE’S CONFIRMATION. Lessee hereby confirms and warrants to Lessor
that the Equipment: (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the “Equipment”
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.
     5. LOCATION OF EQUIPMENT. The location of the Equipment is specified on the
Schedule of Equipment attached hereto.
     6. TAX ATTRIBUTES. The class of property to which the Equipment is assigned
(as referenced in Section 14(b)(2) of the Lease) is 7-year property.
     7. COMMERCIAL LIABILITY INSURANCE. The amount of commercial liability
insurance referenced in Section 11 of the Lease is $10,000,000.00.
     8. PERSONAL PROPERTY TAXES.
Lessee agrees that it will not list any of such Equipment for property tax
purposes or report any property tax assessed against such Equipment until
otherwise directed in writing by Lessor. Upon receipt of any property tax bill
pertaining to such Equipment from the appropriate taxing authority, Lessor will
pay such tax and will invoice Lessee for the expense. Upon receipt of such
invoice, Lessee will promptly reimburse Lessor for such expense;

 



--------------------------------------------------------------------------------



 



     9. SCHEDULE OF STIPULATED LOSS VALUES. This Schedule of Stipulated Loss
Values shall be applicable solely to the Equipment described in this Equipment
Schedule.

                                              Percent           Percent        
  Percent Rent   of Total   Rent   of Total   Rent   of Total Payment   Invoice
  Payment   Invoice   Payment   Invoice Number   Cost   Number   Cost   Number  
Cost
 
                                       
1
    103.40135       29       79.93655       57       52.60421  
2
    102.69249       30       79.02178       58       51.56094  
3
    101.91972       31       78.10268       59       50.51429  
4
    101.14136       32       77.18015       60       49.46348  
5
    100.35738       33       76.25326       61       48.40604  
6
    99.56847       34       75.32019       62       47.34515  
7
    98.77372       35       74.38363       63       46.28006  
8
    97.97398       36       73.44267       64       45.20828  
9
    97.16837       37       72.49549       65       44.12978  
10
    96.35704       38       71.54474       66       43.04774  
11
    95.54065       39       70.58955       67       41.96144  
12
    94.71833       40       69.62809       68       40.87156  
13
    93.89023       41       68.66031       69       39.77741  
14
    93.05700       42       67.68952       70       38.67645  
15
    92.21779       43       66.71478       71       37.57184  
16
    91.37274       44       65.73699       72       36.46292  
17
    90.52182       45       64.75524       73       35.34714  
18
    89.66690       46       63.76711       74       34.22763  
19
    88.80704       47       62.77586       75       33.10377  
20
    87.94313       48       61.78061       76       31.97299  
21
    87.07426       49       60.77893       77       30.83527  
22
    86.19943       50       59.77407       78       29.70154  
23
    85.32048       51       58.76517       79       28.57025  
24
    84.43653       52       57.74979       80       27.44299  
25
    83.54656       53       56.72790       81       26.31818  
26
    82.65241       54       55.70273       82       25.18646  
27
    81.75320       55       54.67347       83       24.05876  
28
    80.84792       56       53.64090       84       23.00000  

Stipulated Loss Values are due in addition to any advance or arrears rental due
on the same date.
     10. RIDERS. Riders Nos. 1 and 2 attached hereto are incorporated in this
Equipment Schedule.

2



--------------------------------------------------------------------------------



 



     11. PAYMENT AUTHORIZATION. Lessor is hereby irrevocably authorized and
directed to pay the Total Invoice Cost specified above as follows:

              Company Name   Wire Instructions   Amount
PowerSecure, Inc.
  Citibank, N.A.   $ 604,540.00  
 
  201 S. Texas Ave.        
 
  Bryan, TX 77803        
 
  ABA #: 113193532        
 
  Account #: 9773271468        

     12. BILL OF SALE. In consideration of the payment by Lessor of the amount
specified herein as the Total Invoice Cost of the items of Equipment listed on
the Schedule of Equipment attached hereto, the receipt and sufficiency of which
are hereby acknowledged, Lessee does hereby bargain, sell, assign, transfer and
set over to Lessor such Equipment, together with whatever claims and rights
Lessee may have against the manufacturer and/or supplier of such Equipment,
including (but not limited to) all warranties with respect thereto.
          Lessee represents and warrants that: (a) Lessee has good and
marketable title to such Equipment conveyed hereunder and does hereby transfer
an interest therein free and clear of any and all encumbrances, liens, charges
or defects; (b) the transfer of an interest in such Equipment (1) has been duly
authorized by all necessary action on the part of Lessee, (2) does not require
the consent of any stockholder, member, trustee or holders of any indebtedness
of Lessee, except such as have been duly obtained, and (3) does not and will not
contravene any law, governmental rule, regulation or order now binding on
Lessee, or the organizational documents of Lessee, or contravene the provisions
of, or constitute a default under, or result in the creation of any lien or
encumbrance upon the property of Lessee under, any indenture, mortgage, contract
or other agreement to which Lessee is a party or by which it or its property is
bound; and (c) no filing or recordation must be made, no notice must be given,
and no other action must be taken with respect to any state or local
jurisdiction, or any person, in order to preserve to Lessor all the rights
transferred hereby.

                              DATE OF EXECUTION: November 27, 2009.        
 
                            BB&T EQUIPMENT FINANCE CORPORATION
Lessor   POWERSECURE, INC.
Lessee
 
                           
 
                           
By:
  /s/ Jeannie McManus       By:   /s/ Christopher T. Hutter                    
     
 
  Name:   Jeannie McManus           Name:   Christopher T. Hutter    
 
                           
 
  Title:   Vice President           Title:   Chief Financial Officer    
 
                           

3